DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 16 is objected to because of the following informalities: for sake of clarity, the phrase “whether the heat exchanger plate” should be written as, for example, “wherein the heat exchanger plate.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in Claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the term “substantially” renders the Claim indefinite insofar as it unclear how flat the heat exchanger must be maintained such that it may be deemed “substantially flat” (as compared to an entirely/completely flat configuration). Proper clarification is required. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantial” in Claim 11 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the term “substantial” renders the Claim indefinite insofar as it unclear how much (or to what degree) the plurality of bead lines must be elongated/extended across a width of the heat exchanger plate such that they may be deemed to be elongated/extended across a “substantial portion” of said width. Proper clarification is required. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “relatively” in Claim 12 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the term “relatively” renders the Claim indefinite insofar as it unclear how flat the heat exchanger must be maintained such that it may be deemed “relatively flat” (as compared to an entirely/completely flat configuration). Proper clarification is required. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "heat exchange plate." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that the “heat exchange plate” is in reference to the previously recited “heat exchanger plate.” Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 2016/0020496), and further in view of Baek et al. (US 2016/0260950).

	Regarding Claim 1, Burrows teaches a battery pack (“battery pack”) (Abstract). As illustrated in Figure 4, Burrows teaches that the battery pack comprises a tray (60) (“tray”), a cold plate (190) (“heat exchanger plate”), a thermal interface material (TIM) (72) disposed on the cold plate (“thermal interface material disposed on the heat exchanger plate”), and a first battery array (56) (i.e. the battery array illustrated on the left of Figure 4) positioned against the TIM (“a battery array positioned against the thermal interface material”) ([0047]-[0048], [0050]-[0051], [0064]-[0065]).
	Burrows does not explicitly teach that the battery pack comprises a structural material positioned against the tray such that the cold plate is positioned against the structural material.
	However, Baek teaches a battery pack (Abstract). As illustrated in Figure 1, Baek teaches that the battery pack comprises a first case (310) in which a battery unit (100), comprising a plurality of interconnected battery cells (110), is disposed ([0038]-[0041]). As further illustrated in Figure 1, Baek teaches that an insulation layer (200), at a minimum, positioned within the first case and underneath the battery unit such that the insulation later is positioned directly against the inside surface of the first case ([0041]). As further illustrated in Figure 1, the insulation layer is formed as a rectangular block. Furthermore, Baek teaches that the insulation layer functions not only as an insulation layer, but also as a shock absorbing layer such that the battery pack is further protected from shocks applied thereto ([0041]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further position an insulation layer block (“structural material”), as taught by Baek, directly on the inside surface of the tray of Burrows (i.e. such that the insulation layer block is between the tray and the cold plate while the cold plate is positioned directly against the opposite surface of the insulation layer block opposed to the inside surface of the tray), given that the inclusion of such an insulation layer block would enhance both the insulation characteristics and shock absorption characteristics of the battery pack.

	Regarding Claims 7-8, Burrows, as modified by Baek, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the first battery array is positioned against the TIM (See Claim 1). More specifically, and as illustrated in Figure 4 of Burrows, a battery cell (58) (“component”) of the battery array is in direct contact with the TIM ([0047]-[0048], [0064]-[0065]).

	Regarding Claim 9, Burrows, as modified by Baek, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Burrows teaches that the TIM is made of, for example, an epoxy resin or a silicone based material ([0052]). It is noted that because (1) both an epoxy resin TIM and a silicone based TIM necessarily exhibit some level/degree of compliancy and viscosity in an uncured state, and (2) the instant Claim does not require a specific/degree of compliancy or viscosity in the uncured state, then the TIM is considered to be “a compliant and viscous material in an uncured state,” as instantly claimed.

	Regarding Claim 15, Burrows, as modified by Baek, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 4 of Burrows, the battery pack further comprises a second battery array (56) (i.e. the battery array illustrated on the right of Figure 4) positioned against the TIM (“second battery array positioned against the thermal interface material”) ([0047]-[0048], [0064]-[0065]). Burrows teaches that the cold plate functions so as to remove heat from battery cells (58) of the first and second battery arrays (“the heat exchange plate is configured to thermally manage battery cells of both the battery array and the second battery array”) ([0065]).

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 2016/0020496), and further in view of Baek et al. (US 2016/0260950) and Maguire et al. (US 2015/0357615).

	Regarding Claim 2, Burrows, as modified by Baek, teaches the instantly claimed invention of Claim 1, as previously described.
	Burrows, as modified by Baek, does not explicitly teach that the insulation layer block is configured to maintain the cold plate in a substantially flat configuration relative to the first battery array.
	However, it is first noted that as previously described, the insulation layer block functions not only as an insulation layer, but also as a shock absorbing layer (See Claim 1).
	Furthermore, Maguire teaches a battery assembly (Abstract, [0001]). As illustrated in Figures 2-3, Maguire teaches that the battery assembly comprises two battery arrays (60A, 60B) mounted to a tray (72) ([0040]-[0042]). As further illustrated in Figures 2-3, 5, Maguire teaches that the battery assembly comprises one or more reinforcement members (76, 176), wherein said reinforcement members are structured as blocks formed, for example, of insulation material ([0050]). Maguire teaches that the reinforcement members are also configured to absorb and/or transfer loads that are applied to the battery assembly or developed from the battery assembly due to inertial effects ([0051]). Maguire teaches that the reinforcement members are constructed such that they restrict the amount of deformation occurring along axes (e.g. the vertical Z-axis) in which loads are applied to the battery assembly ([0051]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the insulation layer block of Burrows, as modified by Baek, such that it absorbs and/or transfer loads applied to the battery pack or developed from the battery pack due at least to inertial effects, as taught by Maguire, given that such a modification would help restrict the amount of deformation (i.e. bending) occurring along respective axes in which said loads are applied to the battery pack (“the structural material is configured to maintain the heat exchanger plate in a substantially flat configuration relative to the battery array”).

	Regarding Claim 12, Burrows, as modified by Baek, teaches the instantly claimed invention of Claim 1, as previously described.
	Burrows, as modified by Baek, does not explicitly teach that a density of the insulation layer block is configured to include a stiffness to maintain the cold plate in a relatively flat configuration relative to the first battery array.
However, it is first noted that as previously described, the insulation layer block functions not only as an insulation layer, but also as a shock absorbing layer (See Claim 1).
	Furthermore, Maguire teaches a battery assembly (Abstract, [0001]). As illustrated in Figures 2-3, Maguire teaches that the battery assembly comprises two battery arrays (60A, 60B) mounted to a tray (72) ([0040]-[0042]). As further illustrated in Figures 2-3, 5, Maguire teaches that the battery assembly comprises one or more reinforcement members (76, 176), wherein said reinforcement members are structured as blocks formed, for example, of insulation material ([0050]). Maguire teaches that the reinforcement members are also configured to absorb and/or transfer loads that are applied to the battery assembly or developed from the battery assembly due to inertial effects ([0051]). Maguire teaches that the reinforcement members are constructed such that they restrict the amount of deformation occurring along axes (e.g. the vertical Z-axis) in which loads are applied to the battery assembly ([0051]). Furthermore, Maguire teaches that the material make-up of the reinforcement members can be tailored to either absorb more energy or transfer more energy in response to an applied load (e.g. based on modulation of the rigidity and/or resiliency of the reinforcement members) ([0055]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the insulation layer block of Burrows, as modified by Baek, such that its material make-up includes a rigidity (“stiffness”) and resiliency tailored to absorb the loads applied to the battery pack or developed from the battery pack due to inertial effects, as taught by Maguire, given that such a modification would help restrict the amount of deformation (i.e. bending) occurring along respective axes in which said loads are applied to the battery pack (“a density of the structural material is configured to include a stiffness that is sufficient to maintain the heat exchanger plate in a relatively flat configuration relative to the battery array”).

Claims 3-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 2016/0020496), and further in view of Baek et al. (US 2016/0260950) and Kawai et al. (US 5,626,982).

	Regarding Claim 3, Burrows, as modified by Baek, teaches the instantly claimed invention of Claim 1, as previously described.
	Burrows, as modified by Baek, does not explicitly teach that the insulation layer block is a foam insulation block constructed of an expanded polymer-based material.
	However, Kawai teaches an insulating pad material which is used to insulate and shield a battery (Abstract). As illustrated in Figures 4A, 5-6, Kawai teaches that the insulating pad material (12) is formed as foam insulation blocks (e.g. 12a-12d) (col. 6 lines 22-29). Specifically, Kawai teaches that the foam insulation blocks are constructed of an expanded polymer-based material (col. 4 line 66 to col. 5 line 13). In particular, Kawai teaches that the expanded polymer-based material is an expanded polypropylene foam, an expanded polystyrene foam, or an expanded polyethylene foam (col. 4 line 66 to col. 5 line 13). Kawai teaches that the foam insulation blocks help enhance heat retaining and insulation properties, prevent embrittlement and electric discharge at low temperatures (e.g. during winter), and prevent electrolyte evapotranspiration at high temperatures (e.g. during summer) (col. 3 lines 59-67).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the insulation layer block of Burrows, as modified by Baek, out of an expanded polymer-based material (i.e. expanded polypropylene foam, expanded polystyrene foam, or expanded polyethylene foam) (“the structural material is a foam block constructed of an expanded polymer-based material”), as taught by Kawai, given that such foamed polymeric materials of construction would allow the insulation layer block to help enhance heat retaining and insulation properties, prevent embrittlement and electric discharge at low temperatures (e.g. during winter), and prevent electrolyte evapotranspiration at high temperatures (e.g. during summer).

	Regarding Claim 4, Burrows, as modified by Baek and Kawai, teaches the instantly claimed invention of Claim 3, as previously described.
	As previously described, the expanded polymer-based material is, for example, expanded polypropylene foam (See Claim 3).
	
Regarding Claim 5, Burrows, as modified by Baek and Kawai, teaches the instantly claimed invention of Claim 3, as previously described.
	As previously described, the expanded polymer-based material is, for example, expanded polystyrene foam (See Claim 3).
	
Regarding Claim 6, Burrows, as modified by Baek and Kawai, teaches the instantly claimed invention of Claim 3, as previously described.
	As previously described, the expanded polymer-based material is, for example, expanded polyethylene foam (See Claim 3).

Regarding Claim 16, Burrows teaches a battery pack (“battery pack”) (Abstract). As illustrated in Figure 4, Burrows teaches that the battery pack comprises a tray (60) (“tray”), a cold plate (190) (“heat exchanger plate”), a thermal interface material (TIM) (72) disposed on the cold plate (“thermal interface material disposed on the heat exchanger plate”), a first battery array (56) (i.e. the battery array illustrated on the left of Figure 4) positioned against the TIM (“a battery array positioned against the thermal interface material”), and a second battery array (56) (i.e. the battery array illustrated on the right of Figure 4) positioned against the TIM (“second battery array positioned against the thermal interface material”) ([0047]-[0048], [0050]-[0051], [0064]-[0065]). Burrows teaches that the cold plate functions so as to remove heat from battery cells (58) of the first and second battery arrays (“the heat exchanger plate is arranged to thermally manage battery cells of both the battery array and the second battery array”) ([0065]).
	Burrows does not explicitly teach that the battery pack comprises an expanded polymer-based foam block positioned directly against the tray such that the cold plate is positioned directly against the expanded polymer-based foam block.
	However, Baek teaches a battery pack (Abstract). As illustrated in Figure 1, Baek teaches that the battery pack comprises a first case (310) in which a battery unit (100), comprising a plurality of interconnected battery cells (110), is disposed ([0038]-[0041]). As further illustrated in Figure 1, Baek teaches that an insulation layer (200), at a minimum, positioned within the first case and underneath the battery unit such that the insulation later is positioned directly against the inside surface of the first case ([0041]). As further illustrated in Figure 1, the insulation layer is formed as a rectangular block. Furthermore, Baek teaches that the insulation layer functions not only as an insulation layer, but also as a shock absorbing layer such that the battery pack is further protected from shocks applied thereto ([0041]).
Furthermore, Kawai teaches an insulating pad material which is used to insulate and shield a battery (Abstract). As illustrated in Figures 4A, 5-6, Kawai teaches that the insulating pad material (12) is formed as foam insulation blocks (e.g. 12a-12d) (col. 6 lines 22-29). Specifically, Kawai teaches that the foam insulation blocks are constructed of an expanded polymer-based material (col. 4 line 66 to col. 5 line 13). In particular, Kawai teaches that the expanded polymer-based material is an expanded polypropylene foam, an expanded polystyrene foam, or an expanded polyethylene foam (col. 4 line 66 to col. 5 line 13). Kawai teaches that the foam insulation blocks help enhance heat retaining and insulation properties, prevent embrittlement and electric discharge at low temperatures (e.g. during winter), and prevent electrolyte evapotranspiration at high temperatures (e.g. during summer) (col. 3 lines 59-67).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further position an insulation layer block, as taught by Baek, directly on the inside surface of the tray of Burrows (i.e. such that the insulation layer block is between the tray and the cold plate while the cold plate is positioned directly against the opposite surface of the insulation layer block opposed to the inside surface of the tray), given that the inclusion of such an insulation layer block would enhance both the insulation characteristics and shock absorption characteristics of the battery pack. Furthermore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the insulation layer block of Burrows, as modified by Baek, out of an expanded polymer-based material (i.e. expanded polypropylene foam, expanded polystyrene foam, or expanded polyethylene foam) (“an expanded polymer-based foam block positioned directly against the tray”), as taught by Kawai, given that such foamed polymeric materials of construction would allow the insulation layer block to help enhance heat retaining and insulation properties, prevent embrittlement and electric discharge at low temperatures (e.g. during winter), and prevent electrolyte evapotranspiration at high temperatures (e.g. during summer).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 2016/0020496), and further in view of Baek et al. (US 2016/0260950) and Chen (US 2008/0068803).
	
	Regarding Claims 10-11, Burrows, as modified by Baek, teaches the instantly claimed invention of Claim 9, as previously described.
	Burrows, as modified by Baek, does not explicitly teach that the TIM includes a plurality of beat lines disposed on the cold plate which are elongated and extend across a substantial portion of a width of the cold plate.
	However, Chen teaches a heat dissipating device (Title, Abstract). As illustrated in Figures 3-6, Chen teaches that the heat dissipating device comprises a coating layer of a thermally conductive medium ([0021]). As opposed to being coated as a solid/continuous layer, Chen teaches that the thermally conductive medium is coated as a plurality of individual blocks (50, 60) separated from one another by gaps (52, 62), wherein said blocks are elongated and extend across a substantial portion of a width of the surface on which the thermally conductive medium is applied ([0021]). As illustrated in Figures 3-6, Chen teaches that the blocks of thermally conductive medium are pre-positioned at an interface, and upon compression (e.g. upon compression of a holder and a processer between which the thermally conductive medium is disposed), the compressed blocks of thermally conductive medium spread out and cure so as to fill in the gaps ([0021]). Chen teaches that be pre-positioning the thermally conductive medium blocks in the aforementioned manner, a substantially thin coating layer of thermally conductive medium is formed at the interface ([0021]). Chen teaches that when the thermally conductive medium is not initially coated in such a block configuration, excessive compressive force may be required to spread the thermally conductive medium which may damage the heat dissipating device ([0005]). Furthermore, Chen teaches that when the thermally conductive medium is not initially coated in such a block configuration, the thermally conductive medium layer at the interface may be too thick such that thermal resistance may increase and adverse heat conduction effects can occur.
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would pre-position the TIM of Burrows, as modified by Baek, as a plurality of blocks (“bead lines”) separated by gaps which are elongated and extend across a substantial portion of the cold plate (i.e. the surface on which the TIM blocks are applied), as taught by Chen, given that such a modification would allow for the TIM to ultimately spread out to fill the gaps, cure without requiring excessive compressive force, and prevent curing excessively thick such that thermal resistance is unduly increased.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 2016/0020496), and further in view of Baek et al. (US 2016/0260950) and Pentapati et al. (US 2013/0034767).
	
	Regarding Claims 13-14, Burrows, as modified by Baek, teaches the instantly claimed invention of Claim 1, as previously described.
	Burrows, as modified by Baek, does not explicitly teach that the cold plate includes a plate body and a coolant circuit formed inside the plate body, wherein the coolant circuit includes one or more passageways arranged to establish a meandering path inside the plate body.
	However, Pentapati teaches a battery pack cooling system (Abstract). As illustrated in Figures 1, 2a-2b, Pentapati teaches that the system comprises a cold plate (40) on which a battery pack (12), comprising a plurality of storage cells (18, 20, 22), is disposed ([0031]-[0035]). As illustrated in Figures 2a-2b, Pentapati teaches that the cold plate comprises a plate body and a coolant channel (62) formed inside the plate body, wherein the coolant channel is formed in a serpentine pattern due to the positioning of dividing walls (66) therein ([0034]-[0035]). Pentapati teaches that the serpentine pattern beneficially limits a temperature gradient within the plate body, and further that the configuration of the coolant channel helps smooth the flow of coolant while limiting continued distribution of turbulent flow and generation of bubbles ([0034]-[0035]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the cold plate of Burrows, as modified by Baek, such that it includes a plate body and a serpentine coolant channel therein (“one or more passageways arranged to establish a meandering path inside the plate body”), as taught by Pentapati, given that such a modification would help limits a temperature gradient within the cold plate, and further that help smooth the flow of coolant while limiting continued distribution of turbulent flow and generation of bubbles within the cold plate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729